
	
		I
		111th CONGRESS
		2d Session
		H. R. 4475
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2010
			Ms. McCollum (for
			 herself, Mr. Bonner,
			 Mr. Baca, Mr. Luján, Mr.
			 Grijalva, Mr. Peterson,
			 Mr. Chandler,
			 Mr. Heinrich,
			 Mr. Cole, Mr. Shuler, Mr.
			 Kildee, Ms. Herseth
			 Sandlin, Mr. Oberstar,
			 Mr. Kennedy,
			 Mr. Walz, Mr. Boren, and Mr.
			 Pallone) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend sections 14006 and 14007 of the American
		  Recovery and Reinvestment Act of 2009 to reserve funds under the programs
		  established under such sections for payments to the Bureau of Indian Education
		  of the Department of the Interior for Indian children.
	
	
		1.FindingsThe Congress finds as follows:
			(1)The Federal Government has a unique and
			 continuing trust relationship with, and responsibility to, Indian people for
			 their education.
			(2)The American
			 Recovery and Reinvestment Act of 2009 created the State Fiscal Stabilization
			 Fund, which includes programs administered by the Department of Education for
			 the purpose of advancing education reforms.
			(3)The Department of
			 the Interior’s Bureau of Indian Education and tribal governments, many of which
			 operate tribal elementary and secondary schools, tribal colleges, early
			 childhood education programs, and tribal education departments, are ineligible
			 to participate in the State Fiscal Stabilization Fund programs due to an
			 oversight in the legislation.
			2.Payments for
			 Indian children
			(a)State incentive
			 grantsSection 14006(a) of
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5) is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting after
			 paragraph (1) the following:
					
						(2)Indian
				childrenAfter reserving
				funds under paragraph (1), the Secretary shall reserve at least 1 percent, but
				not more than 5 percent, of the remaining funds to make a grant in fiscal year
				2010 to the Bureau of Indian Education of the Department of the Interior to
				carry out activities consistent with this section for Indian children under
				such terms and conditions as the Secretary of Education may
				determine.
						.
				(b)Innovation
			 fundSection 14007(a) of
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5) is amended—
				(1)by redesignating
			 paragraph (3) as paragraph (4); and
				(2)by inserting after
			 paragraph (2) the following:
					
						(3)Indian
				childrenOf the amount
				available to carry out this section, the Secretary shall reserve at least 1
				percent, but not more than 5 percent, for an award to the Bureau of Indian
				Education of the Department of the Interior to carry out activities consistent
				with this section for Indian children under such terms and conditions as the
				Secretary of Education may
				determine.
						.
				
